Hutcheson, J.
The defendant was convicted of a misdemeanor, in the city-court of Macon. Upon the trial she invoked a ruling by the court as to the constitutionality of the act of 1918 (Ga. Laws 1918, p. 262), and the judge held the act .constitutional. The defendant thereafter sought to raise the same question in one of the grounds of her motion for a new trial, but took no exception, in the motion or otherwise, to the ruling previously made upon the trial. Held, that the previous ruling, not having been made the subject of any timely or proper exception, became the law of the case and eliminated the constitutional question; and the case not being one which would otherwise fall within the jurisdiction of the Supreme Court, it must be transferred to the Court of Appeals. U. S. Fidelity & Guaranty Co. v. Koehler, 161 Ga. 934 (132 S. E. 64); Coats v. Casey, 162 Ga. 236 (133 S. E. 237); Brightwell v. Oglethorpe Telephone Co., 176 Ga. 65 (166 S. E. 646).

Transferred to Court of Appeals.


All the Justices poneur. ■

W. A. McClellan, W, A. McClellan Jr., and Emile Hirsch, for plaintiff in error.
John-Y. Roberts, solicitor, contra.